                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Bighorn Construction & Reclamation, )
LLC,                                )
                                    )    ORDER FOR MID-DISCOVERY
            Plaintiff,              )    STATUS CONFERENCE
                                    )
      vs.                           )
                                    )
RES America Construction Inc,       )
                                    )    Case No. 1:21-cv-113
            Defendants.             )
______________________________________________________________________________

       IT IS ORDERED:

   A mid-discovery status conference will be held before the magistrate judge on January 31,

2022, at 1:30 PM. The conference will be conducted via telephone conference. To participate in

the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

Parties are advised that telephone conferences may be electronically recorded for the convenience

of the Court.

       Dated this 15th day of July, 2021.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
